DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on January 18, 2022, has been received and made of record. In response to the Notice of Non-Compliant Amendment dated December 6, 2021, claims 1 and 9 have been amended and claims 13-15 have been cancelled.

Response to Arguments
 	Regarding the outstanding objection to claim 9, Applicant has corrected the previously indicated misspelling of “senor” to “sensor.”  In light of this, the objection to claim 9 is withdrawn.
Regarding the 35 U.S.C. 112(b) rejections of claims 2 and 15, Applicant has amended claim 2 to address the previously identified indefinite subject matter and has cancelled claim 15.  Therefore, the outstanding 35 U.S.C. 112 rejections of claims 2 and 15 are withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1-6 and 8, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive. Further, Applicant has cancelled claim 13. The 35 U.S.C. 102 rejection of claims 1-6 and 8 is withdrawn.   

Regarding claims 9-12, Chiou was previously presented for teaching the subject matter of claims 9 and 13 (see previous 35 U.S.C. 102 rejection of claims 9 and 13). Further, the Ell reference was introduced for its teachings related to guided munitions (see the previous 35 U.S.C. 103 rejection of claims 14 and 15).  The related subject matter has not been incorporated into independent claim 9.  Applicant has not been found to provide any specific argument regarding the teachings of Chiou and Ell as related to the claimed subject matter in view of the previous 35 U.S.C. 103 combination.  It is noted that Applicant was reminded in the Notice of Non-compliance dated December 6, 2021 that “Regarding the 35 USC 102/103 rejections of the claims, 37 CFR 1.111(b) must be complied with by pointing out the specific distinctions believed to render the claims patentable over the references in presenting arguments in support of new claims and amendments (MPEP §714.02), as well as that an amendment failing to point out the patentable novelty which the applicant believes the claims present in
view of the state of the art disclosed by the references cited or the objections made may be held to be not fully responsive (See MPEP §714.04.)”  In light of the rejections (infra), the Examiner stands behind the teachings of the art.
Regarding the 35 U.S.C. 103 rejection of claim 7, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 7 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 10 and 11, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Please see the new 35 U.S.C. 103 rejections of claims 10 and 11 in view of Stevens.
Regarding the 35 U.S.C. 103 rejection of claims 14 and 15, Applicant has cancelled claims 14 and 15.  Therefore, the 35 U.S.C. 103 rejection of claims 14 and 15 is withdrawn.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,606,165 to Chiou et al. (hereinafter “Chiou”) in view of U.S. Patent Publication No. 2019/0063875 to  Ell.
Regarding claim 9, Chiou teaches a system comprising a sensor configured to produce image data from images formed on the sensor a sensor (e.g., fig. 13, element 10; also see fig. 2, element 12), a static coded aperture (e.g., fig. 13, element 22; also see figs. 2 and 2A, element 4), an actuator configured to move the static coded aperture relative to the sensor (e.g., claim 4, “means for rotating the coded aperture between the first position and the second position”; also see figs. 2A and 13), a housing, wherein the sensor is mounted to the housing, and wherein the actuator mounts the static coded aperture to the housing (e.g., figs. 1 and 2A), 
and a controller in operable communication with the sensor and the actuator (e.g., fig. 13, element 14; col. 15, lines 10-41; fig. 2) configured to control the sensor the signal processor being responsive to the first coded electrical signal and the second coded electrical signal and decoding the first coded electrical signal and the second coded electrical signal, the signal processor generating a image signal therefrom, the image signal being representative of an image of the source of non-focusable radiation”).  Chiou, however, has not been found by the Examiner to expressly discose the system being embodied as a guided munition system also wherein the housing is mounted to a guided munition.
Nevertheless, Ell teaches employing coded aperture imaging housed as a component of guided munitions ([0010], [0015-18]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Ell with the method and system as taught by Chiou, resulting in the recited configuration in which the housing in internally mounted within the guided munition, as a way to provide a smaller/lighter imaging system by eliminating the need/use of heavier/bulkier lens stacks.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 12, Chiou and Ell teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection to claim 9, supra) including teaching wherein there is an optical path from the scene to the sensor through the static coded aperture, wherein the optical path is free of lens optics  (‘165 – e.g., figs. 2 and 13, Chiou does not employ traditional lens optics; also see fig. 2). 

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou and Ell in further view of U.S. Patent Publication No. 2016/0276129 to Stevens et al. (hereinafter “Stevens”).
Regarding claim 10, Chiou and Ell teach all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection to claim 9, supra) except for being found by the Examiner to expressly disclose wherein the actuator includes piezoelectric elements connected to the static coded aperture to move the static coded aperture translationally relative to the sensor. 
Nevertheless, Stevens teach the concept of using a piezoelectric element with a coded aperture to displace that coded mask across multiple axis (figs. 7A-7E).  In light of this teaching, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the piezoelectric element as taught by Stevens with the system as taught by Chiou and Ell, resulting in the claimed configuration and functionality, in order to allow for movement across multiple axis (e.g., laterally and rotationally, laterally then rotationally, etc.) so as to not only maximize the A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Chiou, Ell and Stevens teaches all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection to claim 10, supra) including teaching wherein the actuator includes piezoelectric elements connected to the static coded aperture to move the static coded aperture rotationally relative to the sensor (‘129 – figs. 7A-7E; ‘165 – fig. 13). 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method comprising forming a first image of a scene through a static coded aperture onto a sensor with the static coded aperture in a first position relative to the sensor, shifting the coded aperture to a second position relative to the sensor, wherein the shifting includes rotation out of plane relative to the sensor, forming a second image of the scene through the static coded aperture onto the sensor with the static coded aperture in the second position, and forming a combined .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697